Order entered January 24, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01299-CV

                              CITY OF DALLAS, Appellant

                                             V.

                             VERNELL KENNEDY, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-13078

                                         ORDER
       Before the Court is appellee’s January 21, 2020 unopposed motion for extension of time

to file her brief. We GRANT the motion and ORDER the brief be filed no later than February

21, 2020.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE